 1
 2
                           IN THE UNITED STATES DISTRICT COURT
 3
 4                               FOR THE DISTRICT OF ARIZONA
 5
 6   Michael Houston Roberson,                    )     No. CV 17-286-TUC-JAS (JR)
 7                                                )
                 Petitioner,                      )     ORDER
 8                                                )
     vs.                                          )
 9                                                )
                                                  )
10   Warden, USP Tucson                           )
                                                  )
11               Respondent.                      )
                                                  )
12                                                )

13
14
        Pending before the Court is a Report and Recommendation issued by United States
15
     Magistrate Judge Rateau that recommends denying Petitioner=s habeas petition filed
16
     pursuant to 28 U.S.C. '2241.1 Petitioner has not filed any objections and the time to do
17
     so has expired. The Report and Recommendation is adopted.
18
        To the extent a certificate of appealability must issue before Petitioner can appeal,2 it is
19
     denied. See 28 U.S.C. '2253(c) and Fed. R. App. P. 22(b)(1). Federal Rule of Appellate
20
     Procedure 22(b) requires the district court that rendered a judgment denying the petition to
21
     "either issue a certificate of appealability or state why a certificate should not issue."
22
            1
              The Court reviews de novo the objected-to portions of the Report and Recommendation.
23   28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the unobjected-
24   to portions of the Report and Recommendation. Johnson v. Zema Systems Corp., 170 F.3d 734,
     739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
25
            2
             Although Petitioner has brought his claims in a ' 2241 petition, a certificate of
26   appealability is required where a ' 2241 petition attacks the petitioner's conviction or sentence.
     See Porter v. Adams, 244 F.3d 1006 (9th Cir. 2001).
27
28
 1
     Additionally, 28 U.S.C. '2253(c)(2) provides that a certificate may issue "only if the
 2
     applicant has made a substantial showing of the denial of a constitutional right." In the
 3
     certificate, the court must indicate which specific issues satisfy this showing. See 28
 4
     U.S.C. '2253(c)(3). A substantial showing is made when the resolution of an issue of
 5
     appeal is debatable among reasonable jurists, if courts could resolve the issues differently,
 6
     or if the issue deserves further proceedings. See Slack v. McDaniel, 529 U.S. 473, 484-85
 7
     (2000). Upon review of the record in light of the standards for granting a certificate of
 8
     appealability, the Court concludes that a certificate shall not issue as the resolution of the
 9
     petition is not debatable among reasonable jurists and does not deserve further proceedings.
10
       Accordingly, IT IS HEREBY ORDERED as follows:
11
     (1) The Report and Recommendation (Doc. 21) is accepted and adopted.
12
     (2) Petitioner=s '2241 habeas petition is denied; this case is dismissed with prejudice.
13
     (3) A Certificate of Appealability is denied and shall not issue.
14
     (4) The Clerk of the Court shall enter judgment accordingly and close the file in this matter.
15
16
       Dated this 23rd day of April, 2019.
17
18
19
20
21
22
23
24
25
26
27
                                                - 2 -
28
